Exhibit 10.2

 

AGREEMENT RE:  CHANGE IN CONTROL

 

This AGREEMENT RE:  CHANGE IN CONTROL (this “Agreement”) is dated as of
November 8, 2004 and is entered into by and between Thomas J. Foley
(“Executive”) and Quidel Corporation, a Delaware corporation (the “Company”).

 

Background

 

The Company believes that because of its position in the industry, financial
resources and historical operating results there is a possibility that the
Company may become the subject of a Change in Control (as defined below), either
now or at some time in the future.

 

The Company believes that it is in the best interest of the Company and its
stockholders to foster Executive’s objectivity in making decisions with respect
to any pending or threatened Change in Control of the Company and to assure that
the Company will have the continued dedication and availability of Executive,
notwithstanding the possibility, threat or occurrence of a Change in Control.
The Company believes that these goals can best be accomplished by alleviating
certain of the risks and uncertainties with regard to Executive’s financial and
professional security that would be created by a pending or threatened Change in
Control and that inevitably would distract Executive and could impair his
ability to objectively perform his duties for and on behalf of the Company.
Accordingly, the Company believes that it is appropriate and in the best
interest of the Company and its stockholders to provide to Executive
compensation arrangements upon a Change in Control that lessen Executive’s
financial risks and uncertainties and that are reasonably competitive with those
of other corporations.

 

With these and other considerations in mind, the Compensation Committee of the
Company has authorized the Company to enter into this Agreement with the
Executive to provide the protections set forth herein for Executive’s financial
security following a Change in Control.

 

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration the receipt of which is hereby acknowledged, it is hereby
agreed as follows:

 

Agreement

 

1.                                       Term of Agreement. This Agreement shall
be effective from the date first written above and, subject to the provisions of
Section 4, shall extend to (and thereupon automatically terminate) one (1) day
after Executive’s termination of employment with the Company for any reason. No
termination of this Agreement shall limit, alter or otherwise affect Executive’s
rights hereunder with respect to a Change in Control which has occurred prior to
such termination, including without limitation Executive’s right to receive the
various benefits hereunder.

 

2.                                       Purpose of Agreement. The purpose of
this Agreement is to provide that, in the event of a “Change in Control,”
Executive may become entitled to receive certain additional benefits, as
described herein, in the event of his termination under specified circumstances.

 

--------------------------------------------------------------------------------


 

3.                                       Change in Control. As used in this
Agreement, the phrase “Change in Control” shall mean:

 

(i)                                     Except as provided by subparagraph (iii)
hereof, the acquisition (other than from the Company) by any person, entity or
“group”, within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) (excluding, for this
purpose, the Company or its subsidiaries, or any executive benefit plan of the
Company or its subsidiaries which acquires beneficial ownership of voting
securities of the Company), of beneficial ownership (within the meaning of Rule
13d-3 promulgated under the Exchange Act) of forty percent (40%) or more of
either the then outstanding shares of common stock or the combined voting power
of the Company’s then outstanding voting securities entitled to vote generally
in the election of directors; or

 

(ii)                                  Individuals who, as of the date hereof,
constitute the Board of Directors of the Company (as of the date hereof the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board of Directors of the Company, provided that any person becoming a director
subsequent to the date hereof whose election, or nomination for election by the
Company’s stockholders, is or was approved by a vote of at least a majority of
the directors then comprising the Incumbent Board (other than an election or
nomination of an individual whose initial assumption of office is in connection
with an actual or threatened election contest relating to the election of the
Directors of the Company, as such terms are used in Rule 14a-11 of Regulation
14A promulgated under the Exchange Act) shall be, for purposes of this
Agreement, considered as though such person were a member of the Incumbent
Board; or

 

(iii)                               Approval by the stockholders of the Company
of a reorganization, merger or consolidation with any other person, entity or
corporation, other than

 

(1)                                  a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of another entity) more than fifty percent
(50%) of the combined voting power of the voting securities of the Company or
such other entity outstanding immediately after such merger or consolidation, or

 

(2)                                  a merger or consolidation effected to
implement a recapitalization of the Company (or similar transaction) in which no
person acquires forty percent (40%) or more of the combined voting power of the
Company’s then outstanding voting securities; or

 

(iv)                              Approval by the stockholders of the Company of
a plan of complete liquidation of the Company or an agreement for the sale or
other disposition by the Company of all or substantially all of the Company’s
assets.

 

4.                                       Effect of a Change in Control. In the
event of a Change in Control, Sections 6 through 13 of this Agreement shall
become applicable to Executive. These Sections shall continue to remain
applicable until the third anniversary of the date upon which the Change in
Control occurs. On such third anniversary date, and provided that the employment
of Executive

 

2

--------------------------------------------------------------------------------


 

has not been terminated on account of a Qualifying Termination (as defined in
Section 5 below), this Agreement shall terminate and be of no further force or
effect.

 

5.                                       Qualifying Termination. If following,
or within thirty (30) days prior to, a Change in Control Executive’s employment
with the Company and its affiliated companies is terminated, such termination
shall be conclusively considered a “Qualifying Termination” unless:

 

(a)                                  Executive voluntarily terminates his
employment with the Company and its affiliated companies. Executive, however,
shall not be considered to have voluntarily terminated his employment with the
Company and its affiliated companies if, following, or within thirty (30) days
prior to, the Change in Control, Executive’s overall compensation is reduced or
adversely modified in any material respect or Executive’s authority or duties
are materially changed, and subsequent to such reduction, modification or change
Executive elects to terminate his employment with the Company and its affiliated
companies. For such purposes, Executive’s authority or duties shall conclusively
be considered to have been “materially changed” if, without Executive’s express
and voluntary written consent, there is any substantial diminution or adverse
modification in Executive’s title, status, overall position, responsibilities,
reporting relationship, general working environment (including without
limitation secretarial and staff support, offices, and frequency and mode of
travel), or if, without Executive’s express and voluntary written consent,
Executive’s job location is transferred to a site more than twenty-five (25)
miles away from his place of employment thirty (30) days prior to the Change in
Control. In this regard as well, Executive’s authority and duties shall
conclusively be considered to have been “materially changed” if, without
Executive’s express and voluntary written consent, Executive no longer holds the
same title or no longer has the same authority and responsibilities or no longer
has the same reporting responsibilities, in each case with respect and as to a
publicly held parent company which is not controlled by another entity or
person.

 

(b)                                 The termination is on account of Executive’s
death or Disability. For such purposes, “Disability” shall mean a physical or
mental incapacity as a result of which Executive becomes unable to continue the
performance of his responsibilities for the Company and its affiliated companies
and which, at least three (3) months after its commencement, is determined to be
total and permanent by a physician agreed to by the Company and Executive, or in
the event of Executive’s inability to designate a physician, Executive’s legal
representative. In the absence of agreement between the Company and Executive,
each party shall nominate a qualified physician and the two physicians so
nominated shall select a third physician who shall make the determination as to
Disability.

 

(c)                                  Executive is involuntarily terminated for
“Cause.” For this purpose, “Cause” shall be limited to only three types of
events:

 

(1)                                  the willful and deliberate refusal of
Executive to comply with a lawful, written instruction of the Board of
Directors, which refusal is not remedied by Executive within a reasonable period
of time after his receipt of written notice from the Company identifying the
refusal, so long as the instruction

 

3

--------------------------------------------------------------------------------


 

is consistent with the scope and responsibilities of Executive’s position prior
to the Change in Control;

 

(2)                                  an act or acts of personal dishonesty by
Executive which were intended to result in substantial personal enrichment of
Executive at the expense of the Company; or

 

(3)                                  Executive’s conviction of any felony
involving an act of moral turpitude.

 

6.                                       Severance Payment. If Executive’s
employment is terminated as a result of a Qualifying Termination, the Company
shall pay Executive within thirty (30) days after the Qualifying Termination a
cash lump sum equal to two (2) times Executive’s Compensation (the “Severance
Payment”).

 

(a)                                  For purposes of this Agreement, Executive’s
“Compensation” shall equal the sum of (i) Executive’s highest annual salary rate
with the Company within the three year period ending on the date of Executive’s
Qualifying Termination, plus (ii) a “Bonus Increment.” The Bonus Increment shall
equal the annualized average of all bonuses and incentive compensation payments
paid to Executive during the two (2) year period immediately before the date of
Executive’s Qualifying Termination under all of the Company’s bonus and
incentive compensation plans or arrangements; provided, however, that
Executive’s signing bonus of $50,000 (the “Signing Bonus”) shall not be included
in calculating Executive’s Bonus Increment. Executive shall not be obligated,
however, to repay or return any portion of the Signing Bonus if Executive’s
employment is terminated by the Company without Cause following, or within
thirty (30) days prior to, a Change in Control.

 

(b)                                 In lieu of a cash lump sum, Executive may,
in his sole discretion, elect to receive the Severance Payment provided by this
Section in equal annual installments over three (3) years. Such installments
shall be paid to Executive on each anniversary of the date of Executive’s
Qualifying Termination, beginning with the first such anniversary and continuing
on each such anniversary thereafter until fully paid. Such election to receive
the Severance Payment in installments may be made and/or revoked by Executive at
any time prior to the occurrence of a Change in Control by written notice to the
Board of Directors of the Company. Upon the occurrence of a Change in Control,
any such election to receive the Severance Payment in installments that has been
made and not revoked prior to the Change in Control shall be irrevocable and
binding on both the Company and Executive. In the event that at the time of a
Change in Control there is not in effect an election by Executive to receive the
Severance Payment in installments, such Severance Payment shall be paid to
Executive in a single cash lump sum as provided in subparagraph (a) above.

 

(c)                                  The Severance Payment hereunder is in lieu
of any severance payment that Executive might otherwise be entitled to from the
Company in the event of a Change in Control under the Company’s applicable
severance pay policies, if any, or under any other oral or written agreement;
provided, however, that Executive shall continue to be

 

4

--------------------------------------------------------------------------------


 

entitled to receive the severance pay benefits under the Company’s applicable
policies, if any, or under another written agreement if and to the extent
Executive’s termination is not a Qualifying Termination after, or within thirty
(30) days prior to, a Change in Control.

 

7.                                       Additional Benefits.

 

(a)                                  In the event of a Qualifying Termination,
any and all unvested stock options of Executive shall immediately become fully
vested and exerciseable and any and all restrictions on Executive’s restricted
stock shall immediately and automatically lapse.

 

(b)                                 In the event of a Qualifying Termination,
Executive shall be entitled to continue to participate in the following
executive benefit programs which had been made available to Executive (including
his family) before the Qualifying Termination: group medical insurance, group
dental insurance, group-term life insurance, and disability insurance. These
programs shall be continued at no cost to Executive, except to the extent that
tax rules require the inclusion of the value of such benefits in Executive’s
income. The programs shall be continued in the same way and at the same level as
immediately prior to the Qualifying Termination. The programs shall continue for
Executive’s benefit for two (2) years after the date of the Qualifying
Termination; provided, however, that Executive’s participation in each of such
programs shall be earlier terminated or reduced, as applicable, if and to the
extent Executive receives benefits as a result of concurrent coverage through
another program.

 

(c)                                  In the event of a Qualifying Termination,
Executive shall be entitled to receive from the Company, upon Such Termination,
the sum of $25,000 to help defray legal fees, tax and accounting fees, executive
outplacement services, and other costs associated with transitional matters.

 

8.                                       Limitation on Payments. Notwithstanding
anything to the contrary herein, in the event that the sum aggregate present
value of (i) the Severance Payment payable under Section 6 hereof, (ii) any and
all additional amount or benefits which may be paid or conferred to or on behalf
of Executive in accordance with Section 7 hereof, and (iii)  any and all other
amounts or benefits paid or conferred to or on behalf of Executive would
constitute a “parachute payment” (“parachute payment” as used this Agreement
shall be defined in accordance with Section 280G(b)(2), or any successor
thereto, of the Internal Revenue Code of 1986, as amended), the payments under
this Agreement shall be reduced (by the minimum possible amounts) until no
amount payable to Executive under this Agreement constitutes a parachute
payment; provided, however, that no such reduction under this Section 8 shall be
made if the net after-tax payment (after taking into account Federal, state,
local or other income and excise taxes) to which Executive would otherwise be
entitled without such reduction would be greater than the net after-tax payment
(after taking into account Federal, state, local or other income and excise
taxes) to Executive resulting from the receipt of such payments with such
reduction. If, as a result of subsequent events or conditions (including a
subsequent payment or absence of a subsequent payment under this Agreement), it
is determined that payments hereunder have been reduced by more than the minimum
amount required under this Section 8, then an additional payment shall be
promptly made to Executive in an amount equal to the excess reduction. All
determinations required to be made under this Section 8, including whether a
payment would

 

5

--------------------------------------------------------------------------------


 

result in a parachute payment and the assumptions to be utilized in arriving at
such determination, shall be made and approved within fifteen (15) days after
the Qualifying Termination by both (1) accountants selected by the Company and
(2) Executive’s designated financial advisor.

 

9.                                       Nonsolicitation Covenant. In
consideration of the payments to be made to Executive hereunder, Executive
hereby covenants, for a period of two (2) years following the Qualifying
Termination, that he will not, directly or indirectly (whether as an officer,
director, employee, individual proprietor, control shareholder, consultant,
partner or otherwise) (i) solicit, recruit or hire-away any employee of the
Company or successor of the Company or (ii) solicit, influence or attempt to
influence any person or entity to terminate such person’s or entity’s
contractual and/or business relationship with the Company or successor of the
Company. With regard to this Section 9, Executive acknowledges that the
provisions herein are reasonable in both scope and duration and necessary to
protect the business of the Company or its successor.

 

10.                                 Rights and Obligations Prior to a Change in
Control. Prior to the date which is thirty (30) days before a Change in Control,
the rights and obligations of Executive with respect to his employment by the
Company shall be determined in accordance with the policies and procedures
adopted from time to time by the Company and the provisions of any written
employment contract in effect between the Company and Executive from time to
time. This Agreement deals only with certain rights and obligations of Executive
subsequent, or within thirty (30) days prior to, a Change in Control, and the
existence of this Agreement shall not be treated as raising any inference with
respect to what rights and obligations exist prior to the date which is thirty
(30) days before a Change in Control. Unless otherwise expressly set forth in a
separate written employment agreement between Executive and the Company, the
employment of Executive is expressly at-will, and Executive or the Company may
terminate Executive’s employment with the Company at any time and for any
reason, with or without cause, provided that if such termination occurs within
thirty (30) days prior to or three (3) years after a Change in Control and
constitutes a Qualifying Termination (as defined in Section 5 above) the
provisions of this Agreement shall govern the payment of the Severance Payment
and certain other benefits as provided herein.

 

11.                                 Non-Exclusivity of Rights. Subject to
Section 6(c) hereof, nothing in this Agreement shall prevent or limit
Executive’s continuing or future participation in any benefit, bonus, incentive
or other plan or program provided by the Company or any of its affiliated
companies and for which Executive may qualify, nor shall anything herein limit
or otherwise affect such rights as Executive may have under any stock option or
other agreements with the Company or any of its affiliated companies. Except as
otherwise provided in Section 6(c) hereof, amounts which are vested benefits or
which Executive is otherwise entitled to receive under any plan or program of
the Company or any of its affiliated companies at or subsequent to the date of
any Qualified Termination shall be payable in accordance with such plan or
program.

 

12.                                 Full Settlement. The Company’s obligation to
make the payments provided for in this Agreement and otherwise to perform its
obligations hereunder shall not be affected by any set-off, counter-claim,
recoupment, defense or other claim, right or action which the Company may have
against Executive or others. In no event shall Executive be obligated to seek
other employment or to take any other action by way of mitigation of the amounts
payable to

 

6

--------------------------------------------------------------------------------


 

Executive under any of the provisions of this Agreement. The Company agrees to
pay, to the full extent permitted by law, all legal fees and expenses which
Executive may reasonably incur as a result of Executive’s successful collection
efforts to receive amounts payable hereunder, or as a result of any contest
(regardless of the outcome thereof) by the Company or others of the validity or
enforceability of, or liability under, any provision of this Agreement or any
guarantee of performance thereof (including as a result of any contest by
Executive about the amount of any payment pursuant to this Section).

 


13.                                 SUCCESSORS.

 

(a)                                  This Agreement is personal to Executive,
and without the prior written consent of the Company shall not be assignable by
Executive other than by will or the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by Executive’s legal
representatives.

 

(b)                                 The rights and obligations of the Company
under this Agreement shall inure to the benefit of and shall be binding upon the
successors and assigns of the Company.

 

14.                                 Governing Law. This Agreement is made and
entered into in the State of California, and the internal laws of California
shall govern its validity and interpretation in the performance by the parties
hereto of their respective duties and obligations hereunder.

 

15.                                 Modifications. This Agreement may be amended
or modified only by an instrument in writing executed by all of the parties
hereto.

 


16.                                 DISPUTE RESOLUTION.

 

(a)                                  Any controversy or dispute between the
parties involving the construction, interpretation, application or performance
of the terms, covenants, or conditions of this Agreement or in any way arising
under this Agreement (a “Covered Dispute”) shall, on demand by either of the
parties by written notice served on the other party in the manner prescribed in
Section 17 hereof, be referenced pursuant to the procedures described in
California Code of Civil Procedure (“CCP”) Sections 638, et seq., as they may be
amended from time to time (the “Reference Procedures”), to a retired Judge from
the Superior Court for the County of San Diego or the County of Orange for a
decision.

 

(b)                                 The Reference Procedures shall be commenced
by either party by the filing in the Superior Court of the State of California
for the County of San Diego or the County of Orange of a petition pursuant to
CCP Section 638(1) (a “Petition”). Said Petition shall designate as a referee a
Judge from the list of retired San Diego County and Orange County Superior Court
Judges who have made themselves available for trial or settlement of civil
litigation under said Reference Procedures. If the parties hereto are unable to
agree on the designation of a particular retired San Diego County or Orange
County Superior Court Judge or the designated Judge is unavailable or unable to
serve in such capacity, request shall be made in said Petition that the
Presiding or Assistant Presiding Judge of the San Diego County Superior Court or
the Orange County Superior

 

7

--------------------------------------------------------------------------------


 

Court, as relevant, appoint as referee a retired San Diego County or Orange
County Superior Court Judge from the aforementioned list.

 

(c)                                  Except as hereafter agreed by the parties,
the referee shall apply the internal law of California in deciding the issues
submitted hereunder. Unless formal pleadings are waived by agreement among the
parties and the referee, the moving party shall file and serve its complaint
within 15 days from the date a referee is designated as provided herein, and the
other party shall have 15 days thereafter in which to plead to said complaint.
Each of the parties reserves its respective rights to allege and assert in such
pleadings all claims, causes of action, contentions and defenses which it may
have arising out of or relating to the general subject matter of the Covered
Dispute that is being determined pursuant to the Reference Procedures.
Reasonable notice of any motions before the referee shall be given, and all
matters shall be set at the convenience of the referee. Discovery shall be
conducted as the parties agree or as allowed by the referee. Unless waived by
each of the parties, a reporter shall be present at all proceedings before the
referee.

 

(d)                                 It is the parties’ intention by this
Section 16 that all issues of fact and law and all matters of a legal and
equitable nature related to any Covered Dispute will be submitted for
determination by a referee designated as provided herein. Accordingly, the
parties hereby stipulate that a referee designated as provided herein shall have
all powers of a Judge of the Superior Court including, without limitation, the
power to grant equitable and interlocutory and permanent injunctive relief.

 

(e)                                  Each of the parties specifically (i)
consents to the exercise of jurisdiction over his person by a referee designated
as provided herein with respect to any and all Covered Disputes; and (ii)
consents to the personal jurisdiction of the California courts with respect to
any appeal or review of the decision of any such referee.

 

(f)                                    Each of the parties acknowledges that the
decision by a referee designated as provided herein shall be a basis for a
judgment as provided in CCP Section 644 and shall be subject to exception and
review as provided in CCP Section 645.

 

17.                                 Notices. Any notice or communications
required or permitted to be given to the parties hereto shall be delivered
personally or be sent by United States registered or certified mail, postage
prepaid and return receipt requested, and addressed or delivered as follows, or
at such other addresses the party addressed may have substituted by notice
pursuant to this Section:

 

 

Quidel Corporation

Thomas J. Foley

 

10165 McKellar Court

22486 Almaden

 

San Diego, CA 92121

Mission Viejo, CA 92691

 

Attn: President

 

 

18.                                 Captions. The captions of this Agreement are
inserted for convenience and do not constitute a part hereof.

 

19.                                 Severability. In case any one or more of the
provisions contained in this Agreement shall for any reason be held to be
invalid, illegal or unenforceable in any respect,

 

8

--------------------------------------------------------------------------------


 

such invalidity, illegality or unenforceability shall not affect any other
provision of this Agreement, but this Agreement shall be construed as if such
invalid, illegal or unenforceable provision had never been contained herein and
there shall be deemed substituted for such invalid, illegal or unenforceable
provision such other provision as will most nearly accomplish the intent of the
parties to the extent permitted by the applicable law. In case this Agreement,
or any one or more of the provisions hereof, shall be held to be invalid,
illegal or unenforceable within any governmental jurisdiction or subdivision
thereof, this Agreement or any such provision thereof shall not as a consequence
thereof be deemed to be invalid, illegal or unenforceable in any other
governmental jurisdiction or subdivision thereof.

 

20.                                 Counterparts. This Agreement may be executed
in two or more counterparts, each of which shall be deemed an original, but all
of which shall together constitute one in the same Agreement.

 

[Remainder of page left blank intentionally, signatures on following page]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS HEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first written above in San Diego,
California.

 

 

Quidel Corporation

 

 

 

 

 

By:

/s/ Paul E. Landers

 

 

 

 

 

Title:

Senior Vice President, Chief Financial Officer and Secretary

 

 

 

 

 

 

 

 

Thomas J. Foley

 

 

 

 

 

By:

/s/ Thomas Foley

 

 

10

--------------------------------------------------------------------------------